Title: To James Madison from Woodbury Langdon, 6 February 1802
From: Langdon, Woodbury
To: Madison, James


Sr.
Portsmouth February 6th: 1802
I am honored with yours of the 15th: January and shall duly attend to its contents.
I understand that the printers of the Republican Ledger in this town who are republicans have received directions from you to print the Laws of the United States and that John Melcher the printer of the New Hampshire Gazette in this town a very high federalist has also received the same directions. As I think the appointment of Mr. Melcher may have arisen from mistake either in the character you may have had of Mr. Melcher who always has been a very high federalist and very troublesome in our elections or which I think is more likely, you might have intended the appointment for E. Russell who is a high republican and publishes the Republican Gazette in the town of Concord in this State which is nearly in the centre of the State where the Legislature generally sits and where the Laws of the United States were published during the late Administration by one Hough a very high federalist—I have taken the liberty to mention this circumstance that if a mistake and thought of sufficient importance it may now be easily rectified. I have the honor to be—Your most Hble: Servt
Woodbury Langdon
 

   RC (DLC).


   Letter not found.


   Samuel Nutting and John Whitelock published the Portsmouth Republican Ledger, which appeared through 1803. John Melcher published the Portsmouth N.H. Gazette from 1786 until he sold it in 1802. George Hough published the Federalist Concord Herald (later named the Courier of N.H.) from 1700 to 1805. A former printer in his shop, Elijah Russell, published the Republican Gazette in Concord from 1801 to 1803 (Brigham, History and Bibliography of American Newspapers, 1:442, 446, 473, 483–84; James O. Lyford, ed., History of Concord, New Hampshire [2 vols.; Concord, N.H., 1896], 1:294–95, 2:1019; Stewart, Opposition Press of the Federalist Period, pp. 877–78).


   Elijah Russell had written to JM in June 1801 asking him to designate the Republican Gazette to publish the U.S. laws (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:353–54). John Langdon later informed Russell that JM had intended to do so and that the order was sent to the N.H. Gazette by mistake (Russell to JM, 29 Nov. 1802 [DNA: RG 59, LAR, 1801–9]).


   Woodbury Langdon, a Portsmouth, New Hampshire, merchant, was the brother of Republican politician and former senator John Langdon. He had been appointed naval agent at Portsmouth, 1 May 1801 (Robert Smith to Langdon, 1 May 1801 [DNA: RG 45, Misc. Letters Sent]).

